Name: Commission Decision of 18 July 1977 derogating from High Authority re-commendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (eighty-ninth derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-08-11

 Important legal notice|31977D0495Commission Decision of 18 July 1977 derogating from High Authority re-commendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (eighty-ninth derogation) Official Journal L 205 , 11/08/1977 P. 0022 - 0022Commission Decisionof 18 July 1977derogating from High Authority recommendation 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community(eighty-ninth derogation)(77/495/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to High Authority recommendation 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community [1], and in particular Article 3 thereof,Whereas by the Decisions of 29 June 1977, the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council decided, in agreement with the Commission, to extend the application of their Decision of 29 June 1976 suspending autonomously the import duties or the levying thereof on products covered by the Treaty, originating in the People's Democratic Republic of Algeria, in the Kingdom of Morocco, and in the Republic of Tunisia, until the entry into force of the Agreements signed respectively on 26 April 1976, 27 April 1976, and 25 April 1976 with these countries and at the latest until 30 June 1978;Whereas Commission Decision 76/674/ECSC of 19 July 1976 [2], which authorized the implementation of the measures set out in the Decisions of 29 June 1976 for the period until 30 June 1977, should be extended until the entry into force of the Agreements and at the latest until 30 June 1978,HAS ADOPTED THIS DECISION:Article 1The application of Decision 76/674/ECSC is hereby extended until the entry into force of the Agreements and at the latest until 30 June 1978.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 July 1977.For the CommissionWilhelm HaferkampVice-President[1] OJ No 8, 22. 1. 1964, p. 99/64.[2] OJ No L 231, 21. 8. 1976, p. 7.--------------------------------------------------